



Exhibit 10.3


VISTEON CORPORATION
ORGANIZATION AND COMPENSATION COMMITTEE
February 3, 2017
Amendment of Visteon Corporation 2010 Supplemental Executive Retirement Plan
WHEREAS, Visteon Corporation (the “Corporation”) maintains the Visteon
Corporation 2010 Supplemental Executive Retirement Plan (the “SERP”) for the
benefit of eligible management employees of the Corporation and its affiliates;
and
WHEREAS, the Committee deems it in the best interest of the Corporation to amend
the SERP in certain respects;
NOW, THEREFORE, RESOLVED, that the SERP is amended, effective January 1, 2017,
in the following respects:
1.    Section 1.01(o) is amended by adding the following sentence at the
conclusion thereof:
Effective January 1, 2017, the Plan is closed to new Participants other than (a)
employees who are assigned to a position by the Company (or by a Participating
Employer with the consent of the Company) of a Level 19 or above, or (b)
employees who are specifically designated for participation by the Committee.
2.    Section 4.03 is amended to read as follows:
As of the last day of each month following a Participant’s entry into the Plan
and during which the Participant is employed in a Covered Employment
Classification, the Company shall credit to a notional account for the
Participant a Company contribution credit equal to a percentage of the Eligible
Compensation paid to the Participant during that month, as determined in
accordance with the following schedule:
Level
Contribution Credit as a Percentage of Eligible Compensation
18 and below (if specifically designated for participation by the Committee)
6%
19 and 20
9%
21
14.5%



3.    Section 7.08 is amended 2017 by deleting the references to the “Senior
Vice President, Human Resources” and inserting in lieu thereof “Chief Human
Resources Officer”.
FURTHER RESOLVED, that in accordance with the authority granted pursuant to
Section 7.08 of the SERP, the Corporation’s Chief Human Resources Officer is
hereby authorized and directed to adopt such further amendments to the SERP, or
to otherwise take such actions and execute such documents, as determined by such
officer to be necessary or desirable in order to effectuate the foregoing
resolution.





